            Case 2:21-mc-00182-TLN-KJN Document 2 Filed 07/27/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:21-MC-00182-TLN-KJN
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $10,800.00 IN                      ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Nick
18 Shkolnik (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about April 27, 2021, claimant filed a claim in the administrative forfeiture
20 proceeding with the Federal Bureau of Investigation with respect to the Approximately $10,800.00 in

21 U.S. Currency (“defendant currency”), which was seized on or about February 4, 2021.

22          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
            Case 2:21-mc-00182-TLN-KJN Document 2 Filed 07/27/21 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is July 26, 2021.

 3          4.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 September 24, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.     Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 9 alleging that the defendant currency is subject to forfeiture shall be extended to September 24, 2021.

10 Dated: 7/26/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
11
                                                  By:    /s/ Kevin C. Khasigian
12                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
13

14 Dated: 7/25/2021                                      /s/ Victor Sherman
                                                         VICTOR SHERMAN
15                                                       Attorney for potential claimant
                                                         Nick Shkolnik
16                                                       11400 W. Olympic Blvd., Suite 1500
                                                         Los Angeles, CA 90064
17                                                       (Signature authorized by email)
18
            IT IS SO ORDERED.
19
     Dated: July 26, 2021
20

21
                                                        Troy L. Nunley
22                                                      United States District Judge
23

24

25

26

27

28
                                                         2
                                                                               Stipulation and Order to Extend Time
